Citation Nr: 1426380	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-44 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication prescribed for service-connected disabilities.

3.  Entitlement to financial assistance in the purchase of an automobile or other conveyance, or for adaptive equipment only.

4.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to September 1979 and from January 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A December 2009 rating decision denied service connection for erectile dysfunction, and a January 2010 rating decision denied service connection for obstructive sleep apnea as well as claims for financial assistance in the purchase of an automobile or other conveyance or for adaptive equipment, and entitlement to specially adapted housing or a special home adaptation grant.

The issues of entitlement to financial assistance in the purchase of an automobile or other conveyance or for adaptive equipment, and entitlement to specially adapted housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifest in service and is unrelated to service.  

2.  Erectile dysfunction is aggravated by medication prescribed for the Veteran's service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Erectile dysfunction is secondary to the service-connected dysthymic disorder. 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A November 2009 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims of entitlement to service connection for obstructive sleep apnea.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of sleep apnea or related symptoms in service or evidence that this claimed disability might be related to service.  The objective evidence of record does not include information as to any potential relationship to service.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

	Obstructive Sleep Apnea

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive or sleep apnea.  On examination in December 1979, the Veteran's respiratory system, lungs, and chest were noted to be normal.  A September 1980 report indicates that the Veteran presented to the dermatology clinic with a diagnosis of painful hands and feet.  The author of this report indicated that the Veteran's medical history was noncontributory.  On examination for medical board in October 1980, the Veteran's respiratory system was normal.  At that time, he endorsed chest pain or pressure, frequent trouble sleeping, and nervous trouble.  Upon examination, he indicated that he had only occasional trouble sleeping, and that he did worry.  An October 1980 report of Medical Board Proceedings indicated neuralgia of the hands and feet, hyperkeratosis, and tinea pedis.  Notably, the form completed by the examining physician advises that individual to include all medical conditions and/or physical defects, whether they are disqualifying or not.  

VA treatment records reflect that in August 2009, the Veteran reported that he snored loudly and had been told that his breathing during sleep was irregular.  A sleep study was ordered.  The subsequent October 2009 sleep study resulted in a diagnosis of obstructive sleep apnea syndrome, severe.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for obstructive sleep apnea.  There is no record of this disability in service or in the many years following separation from service, until 2009.  Thus the record demonstrates a remote, post-service onset of sleep apnea.

To the extent that the Veteran asserts that his currently diagnosed sleep apnea is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of sleep apnea because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board observes that the objective record does not reflect complaints suggestive of sleep apnea until many years following service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence showing a recent diagnosis of sleep apnea, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Erectile Dysfunction

The Veteran asserts that he has erectile dysfunction as the result of medication prescribed for his service-connected disabilities.

On VA examination in November 2009, the Veteran reported erectile dysfunction for the previous seven or eight years.  The examiner noted that the Veteran seen in December 2004 for the complaint.  He noted that at that time, the only medication the Veteran was prescribed was a cream for his hyperkeratosis.  He further noted that the Veteran was currently taking citalopram for dysthymic disorder, but that it was difficult to ascertain when it was first started.  The Veteran related that he had been on citalopram for three or four years.  The examiner noted that when erectile dysfunction first started, he used medication and was able to obtain an erection.  He reported that in the previous year, he could no longer obtain an erection.  The examiner opined that erectile dysfunction was not caused by the Veteran's medication, reasoning that it began prior to when he was started on them.  However, he also concluded that it was likely that citalopram had aggravated erectile dysfunction, particularly since erectile dysfunction had been considerably worse in the previous year.  

Upon consideration of the record, the Board has determined that service connection is warranted for the Veteran's erectile dysfunction.  In this regard, the record reflects that the Veteran has been treated for his service-connected dysthymic disorder with citalopram, reportedly since approximately 2005.  The November 2009 examiner concluded that the condition preexisted the prescription of citalopram, but that it had been aggravated by the medication.  Accordingly, the Board concludes that service connection for erectile dysfunction is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Veteran seeks VA assistance in obtaining an automobile or adaptive equipment as well as assistance in obtaining specially adapted housing as the result of his service-connected skin disability of the hands and feet.  

Regarding automobile or adaptive equipment, under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) the loss or permanent loss of use of one or both feet; or (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A); see 38 C.F.R. § 3.350(a)(2) (the definition of "loss of use" for purposes of this regulation); see also 38 C.F.R. § 3.808(b)(1). 

A Veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the Veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The Veteran fails to meet the criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment for largely the same reasons that he fails to meet the criteria of 38 C.F.R. §§ 3.809  and 3.809a. 

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a Veteran with the requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809  and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any Veteran more than once. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Here, the Veteran maintains that he suffers from loss of use of the hands and/or feet as the result of his service-connected hyperkeratosis of the palms and the soles of his feet.  The Board observes that, as early as VA examination in April 1982, the Veteran reported that he had difficulty walking on his feet due to pain and swelling.  Examination revealed neurovascular changes of the hands and feet.  On VA examination in October 2000, the Veteran indicated that it was often difficult for him to walk due to swelling and cracking of the skin on his feet.  He noted that he often used a friend's wheelchair and that he was unable to open door knobs or prepare meals.  In June 2006, a VA examiner noted the Veteran's report that it was difficult for him to use his hands manually.  

Because the medical records indicate that the Veteran has difficulty with use of his hands and feet, the Board concludes that an examination is warranted to determine whether the functional limitations caused by his service-connected skin disability equate to the loss of use of his hands or feet.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his hyperkeratosis of the palms and soles of the feet.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should comment on whether the service-connected skin disability causes functional loss in the hands or feet that is such that no effective function remains other than that which would be equally served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic device.  

The examiner should also comment on whether the hyperkeratosis on the soles of the Veteran's feet creates the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


